DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/07/2020 has been entered. Claims 1-2, 5, 7-8, 10-20 are pending. Claims 3-4, 6, and 9 have been canceled. Claims 7 and 10-13 are withdrawn. Claims 14-20 are new.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5, 8, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahata (US20140186702, cited on IDS dated 09/24/2018), in view of Lee et al., (WO2015084036, see also English equivalent US20160028084) hereinafter Lee.
Regarding Claims 1-2, Takahata discloses a negative electrode (Takahata [0041]) comprising: a current collector (Takahata [0041]); and a first paste, or active material region A1 (Takahata [0073]),  which the skilled artisan understands is a first active material layer, containing natural graphite (Takahata [0073]), which the skilled artisan understands is the first active material particles, that is coated onto the negative electrode current collector 241A (Takahata [0073] and Fig. 10), which the skilled artisan understands is disposed on the current collector; and a second paste, or active material 
Takahata does not explicitly disclose wherein a lithium ion diffusion rate of the second active material particles is two to three times a lithium ion diffusion rate of the first active material particles. However, Takahata further discloses that artificial graphite (the second active material particle) shows a higher purity and lower resistance than natural graphite (the first active material particle) (Takahata [0074]), which the skilled artisan understands corresponds to a higher lithium ion diffusion rate. Takahata further discloses that by having a lower resistance active material layer on the outer surface and a higher resistance active material layer on the inside, “the lithium ions are released more uniformly from the negative electrode active material layer 243A to the positive electrode active material layer 223. This makes it possible to maintain the capacity retention ratio after long-term storage at a high level and moreover keep the resistance increase in a low-temperature environment at about -15°C after charge-discharge cycling to be small” (Takahata [0075]), which is the same desired effect as in Instant application [14]. Furthermore, Takahata uses the same layers in the same order as the instant specification, with the natural graphite adjacent to the current collector and the artificial graphite layer on top of the natural graphite layer (Takahata [0073]) which corresponds to Instant specification Example 1 [58]-[63]. Thus, the artificial graphite (second active material particles) of Takahata necessarily has a lithium ion diffusion rate two to three times a lithium ion diffusion rate of the first layer of natural graphite active material particles as in Claim 1, the natural graphite of Takahata necessarily has a lithium ion diffusion rate of 5.0x10-9 cm2/s to 7.0 x10-9 cm2/s, and the artificial graphite of Takahata necessarily has a lithium ion diffusion rate of 1.0x10-8 cm2/s to 2.0x10-8 cm2/s as in Claim 2
Takahata further discloses where the first paste comprises a binder (Takahata [0014]), and the second paste comprising a binder (Takahata [0014]). Takahata however, does not explicitly disclose wherein the first and second active material layers further comprises a conductive material.
In a similar field of endeavor as it pertains to lithium ion batteries (Lee [0002]), Lee teaches a similar negative electrode include natural and/or artificial graphite particles (Lee [0059]), and teaches that the anode (Lee [0063]) may also include a conductive material (Lee [0065]). Lee teaches that the conductive material is not particularly limited as long as it provides suitable conductivity to the anode.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify each of the first and second active material layers of Takahata to include a conductive material as taught by Lee in order to ensure good electrical conductivity in the anode layers.
Takahata discloses that the first and second paste comprises binders (Takahata [0014]) such as PVDF, SBR, or CMC (Takahata [0038]). However, Takahata does not explicitly teach an example wherein the second binder comprises a copolymer of hexafluoropropylene (HFP) and at least one of polyvinylidene fluoride (PVdF), carboxymethyl cellulose (CMC), and styrene-butadiene rubber (SBR).
Lee further teaches many suitable binder polymers, such as polyvinylidene fluoride hexafluoropropylene copolymer, carboxymethyl cellulose, and styrene butadiene rubber or copolymers thereof (Lee [0064]). Lee teaches that these polymers are all suitable for use as a binder and are art-recognized equivalents for the same purpose (Lee [0064]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to replace the binder of Takahata to include a suitable polymer binder such as a copolymer of PVDF and HFP as taught by Lee in order to provide suitable adhesion in the resulting anode layer, and the skilled artisan would have a reasonable expectation of success in selecting any of the listed binders.   
Regarding Claim 5, Takahata discloses all of the claim limitations as set forth above. Takahata further discloses also suggests using the artificial graphite layer from about 10% to 30% of the total 
Regarding Claim 8, Takahata discloses all of the claim limitations as set forth above. Takahata further discloses suitable binders for both the negative electrode and positive electrode (Takahata [0044]) including PVDF, CMC, or SBR (Takahata [0038]) and in a specific embodiment, Takahata uses a mixture of CMC and SBR (Takahata [0078]), which reads on the claim. 
Regarding Claims 14-16, Takahata discloses all of the claim limitations as set forth above. Lee further teaches Lee further teaches many suitable binder polymers, such as polyvinylidene fluoride hexafluoropropylene copolymer, carboxymethyl cellulose, and styrene butadiene rubber or copolymers thereof (Lee [0064]), thus includes a copolymer of polyvinylidene fluoride hexafluoropropylene copolymer and carboxymethyl cellulose; and a copolymer of polyvinylidene fluoride hexafluoropropylene copolymer and styrene butadiene rubber. Lee teaches that these polymers are all suitable for use as a binder and are art-recognized equivalents for the same purpose (Lee [0064]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the binder of Takahata to include a suitable polymer binder such as a copolymer of PVDF and HFP, a copolymer of HFP and CMC, and a copolymer of HFP and SBR, as taught by Lee in order to provide suitable adhesion in the resulting anode layer, and the skilled artisan would have a reasonable expectation of success in selecting any of the listed binders.   
Regarding Claims 17-20, Takahata discloses all of the claim limitations as set forth above. Takahata is silent to a conductive material included in the slurry.  Lee further teaches wherein the conductive material may be selected from a list of suitable alternatives including: conductive tubes such as carbon nanotubes (Lee [0065]), reading also on Claim 18, metal powder such as fluorocarbon powder, aluminum powder, and nickel powder (Lee [0065]), reading also on Claim 19, and conductive Claim 20. Lee teaches that any conductive material can be used as long as it provides suitable conductivity without causing adverse chemical changes in the battery. 
It would have been obvious to one having ordinary skill in the art at the time of filing to select a suitable conductive additive to include any of the suitable conductive materials as taught by Lee in order to provide suitable conductivity without adversely impacting the battery chemistry. 

Alternatively, Claims 1-2, 5, 8, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahata (US20140186702, cited on IDS dated 09/24/2018) Takahata (US20140186702, cited on IDS dated 09/24/2018) hereinafter Takahata, in view of Azami (US20190097263, previously cited in requirement restriction dated 06/18/2019) hereinafter Azami and Lee et al., (WO2015084036, see also English equivalent US20160028084) hereinafter Lee.
Regarding Claim 1, Takahata discloses a negative electrode (Takahata [0041]) comprising: a current collector (Takahata [0041]); and a first paste, or active material region A1 (Takahata [0073]),  which the skilled artisan understands is a first active material layer, containing natural graphite (Takahata [0073]), which the skilled artisan understands is the first active material particles, that is coated onto the negative electrode current collector 241A (Takahata [0073] and Fig. 10), which the skilled artisan understands is disposed on the current collector; and a second paste, or active material region A2 (Takahata [0073]), which the skilled artisan understands is a second active material layer, containing artificial graphite, which the skilled artisan understands is the second active material particles, that is coated over the first paste (Takahata [0073]), which the skilled artisan understands is disposed on the first active material layer. 
Takahata does not explicitly disclose wherein a lithium ion diffusion rate of the second active material particles is two to three times a lithium ion diffusion rate of the first active material particles. 
Assuming, arguendo, that the material of Takahata disclosed above does not necessarily have a lithium ion diffusion rate of the second active material particles that is two to three times a lithium ion diffusion rate of the first active material particles, Azami in a similar field of endeavor as it pertains to negative electrode active materials (Azami Abstract) teaches an improved method of creating artificial graphite. Azami teaches an artificial graphite which has a low resistance with respect to electron conductivity (Azami [0014]), which is the same benefit Takahata desires with respect to the artificial graphite, which can result in improved cycle characteristics (Azami [0020]). While Azami teaches using two different kinds of artificial graphite (instead of natural graphite and artificial graphite) of different capacities, it teaches that a mixture of different capacities can lead to smooth lithium  insertion/desorption during charging (Azami [0018]) which is also one of the benefits Takahata desires. prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01 (I)). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to improve the generic artificial graphite taught by Takahata with the specific type of artificial graphite taught by Azami, which is substantially identical to the artificial graphite product in the instant specification and teaches all of the desired benefits of Takahata’s artificial graphite, in order to ensure 
Takahata further discloses where the first paste comprises a binder (Takahata [0014]), and the second paste comprising a binder (Takahata [0014]). Takahata however, does not explicitly disclose wherein the first and second active material layers further comprises a conductive material.
In a similar field of endeavor as it pertains to lithium ion batteries (Lee [0002]), Lee teaches a similar negative electrode include natural and/or artificial graphite particles (Lee [0059]), and teaches that the anode (Lee [0063]) may also include a conductive material (Lee [0065]). Lee teaches that the conductive material is not particularly limited as long as it provides suitable conductivity to the anode.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify each of the first and second active material layers of Takahata to include a conductive material as taught by Lee in order to ensure good electrical conductivity in the anode layers.
Takahata discloses that the first and second paste comprises binders (Takahata [0014]) such as PVDF, SBR, or CMC (Takahata [0038]). However, Takahata does not explicitly teach an example wherein the second binder comprises a copolymer of hexafluoropropylene (HFP) and at least one of polyvinylidene fluoride (PVdF), carboxymethyl cellulose (CMC), and styrene-butadiene rubber (SBR).
Lee further teaches many suitable binder polymers, such as polyvinylidene fluoride hexafluoropropylene copolymer, carboxymethyl cellulose, and styrene butadiene rubber or copolymers thereof (Lee [0064]). Lee teaches that these polymers are all suitable for use as a binder and are art-recognized equivalents for the same purpose (Lee [0064]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the binder of Takahata to include a suitable polymer binder such as a copolymer of PVDF and HFP as taught by Lee in order to provide suitable adhesion in the resulting anode layer, and the skilled artisan would have a reasonable expectation of success in selecting any of the listed binders.   
Regarding Claim 2, Modified Takahata discloses all of the claim limitations as set forth above. Takahata is silent with regards to the specific lithium ion diffusion rate, but Takahata further discloses that artificial graphite (the second active material particle) shows a higher purity and lower resistance than natural graphite (the first active material particle) (Takahata [0074]), which the skilled artisan understands corresponds to a higher lithium ion diffusion rate. Takahata further discloses that by having a lower resistance active material layer on the outer surface and a higher resistance active material layer on the inside, “the lithium ions are released more uniformly from the negative electrode active material layer 243A to the positive electrode active material layer 223. This makes it possible to maintain the capacity retention ratio after long-term storage at a high level and moreover keep the resistance increase in a low-temperature environment at about -15°C after charge-discharge cycling to be small” (Takahata [0075]). Thus, Takahata desires the second active material particles to have a higher lithium ion diffusion rate.
Since the artificial graphite taught by Azami has the same process of manufacture as the instant specification, the artificial graphite necessarily has a lithium ion diffusion rate of 1.0x10-8 cm-2/s to 2.0x10-8 cm-2/s, and the natural graphite has a lithium ion diffusion rate of 5.0x10-9 cm-2/s to 7.0x10-8 cm2/s, since Takahata used the same or very similar natural graphite, and it is not expected to have different properties. Additionally, there is nothing currently of record to prove the criticality of this range of lithium ion diffusion rates. 
Assuming, arguendo, that the materials disclosed by modified Takahata do not exhibit lithium ion diffusion rates within the claimed ranges, it would have been obvious to one having ordinary skill in 
Regarding Claim 5, Modified Takahata discloses all of the claim limitations as set forth above. Takahata further discloses also suggests using the artificial graphite layer from about 10% to 30% of the total thickness of the active material layer shows good capacity retention (Takahata [0112]) which falls within the claimed range of 10% to 90% with respect to a total content of the first and second active material particles.
Regarding Claim 8, Modified Takahata discloses all of the claim limitations as set forth above. Takahata further discloses suitable binders for both the negative electrode and positive electrode (Takahata [0044]) including PVDF, CMC, or SBR (Takahata [0038]) and in a specific embodiment, Takahata uses a mixture of CMC and SBR (Takahata [0078]), thus reading on the claim.
Regarding Claims 14-16, Takahata discloses all of the claim limitations as set forth above. Takahata discloses binders such as PVDF, CMC, and SBR but is silent regarding a copolymer of HFP with PVDF, CMC, or SBR. Lee further teaches Lee further teaches many suitable binder polymers, such as polyvinylidene fluoride hexafluoropropylene copolymer, carboxymethyl cellulose, and styrene butadiene rubber or copolymers thereof (Lee [0064]), thus includes a copolymer of polyvinylidene fluoride hexafluoropropylene copolymer and carboxymethyl cellulose; and a copolymer of polyvinylidene fluoride hexafluoropropylene copolymer and styrene butadiene rubber. Lee teaches that these polymers are all suitable for use as a binder and are art-recognized equivalents for the same purpose (Lee [0064]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the binder of Takahata to include a suitable polymer binder such as a copolymer of PVDF and HFP, a 
Regarding Claims 17-20, Takahata discloses all of the claim limitations as set forth above. Lee further teaches wherein the conductive material may be selected from a list of suitable alternatives including: conductive tubes such as carbon nanotubes (Lee [0065]), reading also on Claim 18, metal powder such as fluorocarbon powder, aluminum powder, and nickel powder (Lee [0065]), reading also on Claim 19, and conductive whiskers such as zinc oxide or potassium titanate whiskers (Lee [0065]), reading also on Claim 20. Lee teaches that any conductive material can be used as long as it provides suitable conductivity without causing adverse chemical changes in the battery. 
It would have been obvious to one having ordinary skill in the art at the time of filing to select a suitable conductive additive to include any of the suitable conductive materials as taught by Lee in order to provide suitable conductivity without adversely impacting the battery chemistry. 

Response to Arguments
Applicant’s arguments, see pg. 5 "Rejection Under 35 U.S.C. 102", filed 08/07/2020, with respect to the rejections of claims 1-2, 5, and 8-9 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Takahata in view of Lee, above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIRSTEN B TYSL/Examiner, Art Unit 1722      

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722